DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art identified is to Xu et al. (US 2018/0303761; of record) and Nagahara et al. (US 2007/0141137). Xu fails to obviate/disclose the claimed invention because Xu is directed to encapsulating fat-soluble nutrients with gum compounds. However, the organosilicon components of the instant claims are water soluble (e.g. MMST and orthosilicic acid) and it’s not clear that Xu’s particles would be suitable for compounds other than fat-soluble compounds. Moreover, Xu fails to teach an Arabic gum particle having interspaces that are occupied with an organosilicon.  
Nagahara is directed to microparticle capsule compositions which comprise a shell that may be comprised of a gum material (see [0044]) that surrounds a core that may comprise silicic acid (see [0221]). However, Nagahara fails to teach the gum material as forming a polymeric matrix having interspaces where the organosilicon is distributed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE A PURDY/Primary Examiner, Art Unit 1611